*97MEMORANDUM BX THE COURT
As to the portion of plaintiff’s claim stated in Finding VI, reference is made to Baltimore & Ohio R. R. Co. v. United States, 52 C. Cls. 468, and Oregon-Washington R. R. & Nav. Co. v. United States, 54 C. Cls. 131; 255 U. S. 339.
As to the remainder of the claim, reference is also made to Southern Pacific Co. v. United States, ante, p. 36, and Western Pacific R. R. Co. v. United States, ante, p. 67, both decided this day.
The form of the protest used in this case is not regarded as affecting the principle involved, which is discussed in detail in the cases referred to.
The petition is dismissed.